                                                                             FILED
                                                                      U.S. DISTRICT CaUR
             IN THE UNITED STATES DISTRICT COURT FOR THE
                                                                         AUGUSTA 0!V,
                        SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION
                                                                     20i8DEC26 PMii:2

VIOLET LYONS,                                                        CLERK,,
                                                                         SO. OiST.(A" GA.
     Plaintiff,

             V.                                         CV 118-201


UNITED STATES OF AMERICA,


     Defendant.




                                     ORDER




     Before       the   Court   is   the   Parties'    joint   stipulation     of

dismissal without prejudice.           (Doc. 7.)      Plaintiff and Defendant

signed the voluntary dismissal; thus, the Court finds dismissal
proper under Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
     IT IS THEREFORE ORDERED that this matter is DISMISSED WITHOUT

PREJUDICE.        The Clerk is directed to TERMINATE all motions and

deadlines and CLOSE this case.         Each party shall bear its own costs

and fees except- as otherwise agreed.

     ORDER ENTERED at Augusta, Georgia, this ^^day of



                                      jTrmJ AL HALL, yniEF JUDGE
                                      UNITED   STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA
